DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Terminal Disclaimer
	The Terminal Disclaimer filed on 09/20/21 has been approved. 

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest, A system for developing an orthopedic implant for implementation in a patient, the system including:
An orthopedic trial having a plurality reconfigurable elements that may be arranged together into different element combinations so that the orthopedic trial may be reconfigured into a plurality of different orthopedic trials, the different trials configured for being implanted successively in a specific patient during a surgical process; at least one sensor element implemented with multiple elements of the plurality of reconfigurable elements of each trial and used with the orthopedic trial when implanted successively, the intraoperative kinematic data being generated based upon movement of the reconfigurable elements of the particular implanted orthopedic trial in the patient; a computer having at least one database of data, the at least one database including a database of pre-existing kinematic data from multiple patients with and without orthopedic implants; the computer coupled with the sensor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080.  The examiner can normally be reached on 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON-DENNIS N STEWART/Examiner, Art Unit 3774